

116 HR 7980 IH: USTR Inspector General Act of 2020
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7980IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Pascrell (for himself, Mr. McGovern, Mr. Pallone, Ms. Judy Chu of California, Mr. Bishop of Georgia, Mr. DeFazio, Mr. Hastings, Ms. Kaptur, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Inspector General Act of 1978 to establish an Inspector General of the Office of the United States Trade Representative, and for other purposes.1.Short titleThis Act may be cited as the USTR Inspector General Act of 2020.2.FindingsCongress makes the following findings:(1)Section 8 of article I of the Constitution of the United States provides that Congress has the sole power to regulate international trade.(2)Congress established the Office of the United States Trade Representative in the Executive Office of the President under section 141 of the Trade Act of 1974 (19 U.S.C. 2171) with the primary responsibility for developing, and coordinating implementation of, the international trade policy of the United States.(3)The United States Trade Representative has primary responsibility for administering a variety of trade statutes and for monitoring the implementation and enforcement of trade agreements.(4)Section 141(c)(1)(F) of the Trade Act of 1974 (19 U.S.C. 2171(c)(1)(F)) states that the United States Trade Representative shall report directly to the President and the Congress regarding, and be responsible to the President and the Congress for the administration of, trade agreements programs.3.Establishment of Inspector General of the Office of the United States Trade Representative(a)DefinitionsSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1), by striking ;or the Director of the National Reconnaissance Office; and inserting , the Director of the National Reconnaissance Office, or the United States Trade Representative,; and(2)in paragraph (2), by striking or the National Reconnaissance Office and inserting the National Reconnaissance Office, or the Office of the United States Trade Representative.(b)Appointment of inspector generalNot later than 120 days after the date of the enactment of this Act, the President shall appoint an individual to serve as the Inspector General of the Office for the United States Trade Representative in accordance with section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.).4.Audit of process for seeking exclusions from certain duties(a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Office of the United States Trade Representative shall commence conducting an audit of the process established by the United States Trade Representative for excluding articles from duties imposed under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) with respect to articles imported from the People’s Republic of China.(b)ElementsIn conducting the audit required by subsection (a), the Inspector General shall assess whether—(1)all information used to make determinations with respect to requests for or objections to such exclusions was included in the official record; and(2)officials of the Office of the United States Trade Representative—(A)uniformly applied the criteria used to review such requests or objections to all persons that submitted such requests or objections, as the case may be;(B)changed the criteria used to review such requests or objections while such requests or objections, as the case may be, were pending;(C)met with any interested parties to discuss such requests or objections while such requests or objections, as the case may be, were pending;(D)at any time permitted the resubmission of a previously submitted request or objection after the submission deadline; and(E)uniformly allowed persons that submitted such requests or objections to submit additional information at any time while such requests or objections, as the case may be, were under review.